Citation Nr: 1622836	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  05-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of colon and rectal cancer.


REPRESENTATION

Appellant represented by:	John. S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1963 May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2007 the Board rendered a decision and denied the Veteran's claim.  In February 2009 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case pursuant to a joint motion of partial remand.  The Board remanded the case for additional development in August 2009 and December 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The veteran has been diagnosed with and treated for carcinoma of the rectum and colon. 
 
2.  The medical evidence of record shows that the delay in the diagnosis and treatment of the Veteran for the residuals of colon and rectal cancer resulted from some carelessness or negligence on the part of VA and resulted in additional disability.


CONCLUSION OF LAW

The criteria for entitlement compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the residuals of colon and rectal cancer have been met. 38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358 , 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim in September 2001, after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Entitlement to disability benefits are warranted where there is evidence of an additional disability proximately caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability was either:  (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

The proximate cause of an additional disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent. To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations. 38 C.F.R. § 3.361(d)(1). 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable. This fact is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(2); see also Schertz v. Shinseki, 26 Vet. App.  362 (2013).

VA medical records reveal that the Veteran first had a positive hemoccult in October 1997. A second hemoccult test was done in November 1999 and was also positive for blood.  In June 1999 a change in bowel habits with frequency of stools and blood in the stools was noted.  The Veteran refused referral to surgeon for hemorrhoids in March 2000.  In December 2000 he was referred to surgery for hemorrhoid surgery.  A rectal cancer was found during hemorrhoidectomy and excised.  An analysis of the tumor was accomplished and it was determined that the mass was invasive adenocarcinoma of the anal canal.  

In February 2001, a colonoscopy with biopsy was conducted.  A second rectal mass was found.  It was determined that the mass was also adenocarcinoma.  A left inguinal lymph node biopsy was performed in March 2001, the results were negative for malignancy.  The Veteran then received two cycles of chemotherapy as well as radiation therapy.  In July of 2001, the veteran underwent an abdominoperineal resection (removal of the anus) and a permanent colostomy.  Since that time, the veteran has undergone another colonoscopy that has produced negative results.  Follow up has required long term surveillance.  

The Veteran claims that he is entitled to VA benefits because the VA Medical Center (VAMC) where he was treated for hemorrhoids failed to timely diagnose the rectal cancer.   

In August 2006 VA examination of the Veteran and review of the medical evidence was conducted.  After review of the record the examining physician noted that in October 1997, the Veteran had positive hemoccult card which was not followed up appropriately.  The physician stated that the "[l]ack of follow up on positive hemoccult test is not excusable.  However, specificity of the hemoccult test is very poor.  The 2002 screening recommendations for colorectal cancer by the American Society of Gastroenterology make the statement that most patients have positive hemoccult test will turn out not having a colorectal neoplasia.  Lack of follow up on positive hemoccult card is not equivalent to missing a cancer that was already there."  The physician's opinion was that it "is as likely as not that the VA was negligent in not offering the veteran screening hemoccult tests and colonoscopies."  However, the physician indicated that there was no resulting disability.  That the treatment provided still resulted in the Veteran being "alive without evidence of cancer five years later.  It cannot be stated without resorting to speculation that a colostomy could have been avoided with follow up on the positive hemoccult test mentioned above."  

In May 2013 another VA medical opinion was provided.  This opinion did not address causation, but only the question of additional disability.  After review of the record the physician's opinion was that it "is at least as likely as not that the Veteran would have a better prognosis if there was less delay between the initial pos[itive] hemoccult and the definitive surgery.  There is likely additional disability as a result of the delay in treatment and it can be speculated that less extensive surgery, and the preservation of the anus and also less preop chemo/radiation if there had been less delay in the investigation of the pos[itive] hemmocult.  It is also likely the Veteran shares some responsibility for the delay in treatment as he refused referral on 3-31-2000."

The evidence of record establishes some amount of carelessness or negligence on the part of VA because of the delay in follow up from the October 1997 positive hemoccult test.  The medical evidence also shows that there is some additional disability which resulted from this delay in diagnosis.  Accordingly, the criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of colon and rectal cancer have been met.





ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of colon and rectal cancer is granted.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


